Scates, C. J. The only question is one of the relevancy of certain facts, as tending to prove the issue joined. Of this we can entertain no doubt. In constructing his shelling machine in such situation and manner as that the cobs discharged from it would fall into a running race, discharging itself into the river,, and again entering the race to plaintiff’s mill, by a current from the river into ii, the defendants are chargeable with the consequences resulting from this known action of the current in combination with their own acts. And such combined effect is described with sufficient clearness and certainty, as the act of the defendants. We cannot favor technicalities tending rather to defeat than promote justice, and such as find no countenance or support in common sense, and common observation and experience. Had the cobs been discharged by the machine into a dead pool, and been removed, by an extraordinary flood and thrown into plaintiff’s race, then, indeed, the delendants might not have been liable for the action of the elements. But here are constantly operating causes, by the laws of matter, producing certain effects or results. These we must presume to have been known to defendants. They knew that the current of the race would bear bodies lighter than water, into the river, and thence to plaintiff’s race, and down it to his mill. "When, therefore, they threw such bodies or substances into the water, or caused or allowed it to be done, the effect or consequence produced by the current, may be charged, in an action on the case, as the direct act of the party. As well might he plead his innocence, after preparing a fire on a boat, and setting that boat adrift in the current, that he did not burn his neighbor’s mill below, into which the flames were carried by the boat drifting upon the current. I should not hesitate, under a direct charge of arson, to convict one who would thus knowingly and intentionally set a flambeau afloat. Neither do we here need stronger proof of the party’s acts complained of as tending to prove their guilt. We must hold defendants to the knowledge of the law of gravitation as a truth, and that water will flow down stream and bear along lighter bodies, as a fact, else defendants might use all the water, or detain it upon their premises, to the destruction of hydraulic works below, shielding themselves from responsibilities, on account of their ignorance. But the law will presume such knowledge, and make the party responsible for the damage. So he shall not only answer for injuries from substances thrown by him upon its surface, but he shall in like manner answer for poisons and pollutions injurious to riparian proprietors lower down the stream. Sic uiere t/uo non aUenas Icedas, applies to the uses of water in purity, quantity, and with unobstructed power. Such is the principle by which we are protected from the corrupted stenches of "certain trades which pollute the atmosphere. Offenders in this respect may not be heard to allege ignorance that odors disseminate upon the air. They shall answer a direct allegation of fact, as the same may be developed by the laws of nature. * The objection to the testimony was based upon a ground too ¡technical for practical utility, nor do we know that we could ¡make it more apparent by further illustrations. The evidence not only tended to prove the direct allegation, but we do not see that any plainer, stronger, or more direct ■ proof could have been offered. Judgment reversed and cause remanded for new trial. Judgment reversed.